Case: 14-11490   Date Filed: 03/27/2015   Page: 1 of 3


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                           No. 14-11490
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 8:12-cv-01334-MSS-MAP



DAVID A. BELNIAK,
an individual,

                                            Plaintiff - Appellant,

versus

FLORIDA HIGHWAY PATROL,
FLORIDA DEPARTMENT OF HIGHWAY SAFETY AND MOTOR
VEHICLES,
TONI M. SHIELDS,
an Individual,
MICHAEL L. STYERS,
an Individual,
CHRISTIAN MOSESMAN,

                                            Defendants - Appellees,

STATE OF FLORIDA,

                                             Defendant.
               Case: 14-11490      Date Filed: 03/27/2015   Page: 2 of 3


                             ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                           ________________________

                                   (March 27, 2015)

Before MARTIN, ANDERSON, and COX, Circuit Judges.

PER CURIAM:

      The Plaintiff, David A. Belniak, pleaded guilty to three counts of DUI

manslaughter and one count of felony DUI serious bodily injury. He then filed this

action, alleging state law claims for negligence and gross negligence, a civil

conspiracy claim, and claims under 42 U.S.C. § 1983. All of the Plaintiff’s claims

are premised on allegedly unconstitutional conduct by the police in investigating

the car accident that led to the Plaintiff’s guilty plea.

      The Defendants moved to dismiss all claims under Federal Rule of Civil

Procedure 12(b)(6), which the district court granted. The district court held that

the Plaintiff was collaterally estopped from bringing these claims due to his guilty

plea. The district court also found that, under Florida law, the negligence claims

could not be brought as long as the Plaintiff’s convictions were outstanding.

      We review a dismissal under Rule 12(b)(6) de novo. We can affirm on any

basis supported by the record, regardless of whether the district court decided the




                                            2
                   Case: 14-11490        Date Filed: 03/27/2015       Page: 3 of 3


case on that basis. Lucas v. W.W. Grainger, Inc., 257 F.3d 1249, 1256 (11th Cir.

2001).

          The Plaintiff’s claims cannot be brought as long as his convictions are

outstanding. Heck v. Humphrey, 512 U.S. 477, 486–87, 114 S. Ct. 2364, 2372

(1994) (Section 1983 claims); Rowe v. City of Fort Lauderdale, 279 F.3d 1271,

1287 (11th Cir. 2002) (applying Florida law) (negligence claims); Liappas v.

Augoustis, 47 So. 2d 582, 582 (Fla. 1950) (a conspiracy claim cannot survive where

the underlying civil wrong fails). In other words, in order to bring these claims,

the Plaintiff must first have his sentence or conviction invalidated. We affirm the

dismissal on this basis. 1

       We express no opinion on the district court’s reliance on the doctrine of

collateral estoppel.

          AFFIRMED.




1
    In light of our holding, the Defendants’ motion to strike is denied as moot.
                                                   3